On the Merits.
3. The several assignments of error respecting the rulings of the court on admission of the evidence of Eddy and Grandy may well be considered together, as they involve the same principle. There appears to be some conflict of judicial authority upon the question whether in proof of value, evidence of particular sales is admissible. The preponderance of authority, however, supports the affirmative of this proposition. There is a variety of judicial utterance, especially in appropriation or eminent domain cases, upon the question of the admission of collateral. evidence of values. It is stated by Mr. Elliott, in volume two of the second edition of his work on Railroads, at section 1036:
“It is held that evidence of the selling value of lands in the neighborhood may be given, as tending to establish a basis from which the landowner’s damages can be assessed in cases where the land taken is not shown to have any definite market value; but, as a general rule, where there is a definite market value, that value should be taken as the basis for estimating compensation. Evidence of actual sales of such lands has been held admissible in cases where the market value of the land sought to be condemned was in dispute, though other authorities hold such evidence inadmissible upon the ground that it is *202the general selling price of land in the neighborhood which is the test of its value, and not the price paid for particular pieces of property. The sales proven must have been of land similar in character and location to that condemned, and must have been made near the time of taking.”
That author is inclined to doubt the soundness of the cases which hold evidence of particular sales to be competent, although he thinks it proper to test the knowledge of witnesses by asking them, on cross-examination, whether they know of such sales. In support of fhis view the following cases may be consulted: East Pa. R. v. Hiester, 40 Pa. 53; Pa. & N. Y. R. Co. v. Bunnell, 81 Pa. 414; Pa. & S. V. R. v. Ziemer, 124 Pa. 560 (17 Atl. 187) ; Montclair R. Co. v. Benson, 36 N. J. Law 557; C. P. R. Co. v. Pearson, 35 Cal. 247-262; Selma R. & D. R. Co. v. Keith, 53 Ga. 178; In re Thompson, 127 N. Y. 463 (28 N. E. 389: 14 L. R. A. 52). On the other hand, the propriety of allowing proof of the sales of similar property to that in question, made at or about the time of the taking, is said by Mr. Lewis on Eminent Domain (Volume 2, § 443) to be “almost universally approved by the authorities.” See, also, 1 Wigmore, Evidence, § 463. It is conceded, however, in those jurisdictions excluding such testimony as substantive evidence of value, that on cross-examination of an expert witness testifying as to value, for the purpose of testing his knowledge of the market value of land in the vicinity, he.may be asked to name such sales of property, and the prices paid therefore, as have come to his attention. In re Thompson, 127 N. Y. 463 (28 N. E. 389: 14 L. R. A. 52) ; Elliott, Railroads (2 ed.) § 1036; Greenleaf, Evidence (15 ed.) § 448; C. P. R. Co. v. Pearson, 35 Cal. 247, 262; Kansas City & T. R. Co. v. Vickroy, 46 Kansas 248, 250 (26 Pac. 698) ; Chicago K. & N. R. Co. v. Steivart, 47 Kan. 703, 706 (28 Pac. 1017). Whatever may be the better rule upon the controverted question of the admissibility of particular sales as substantive *203evidence of value, we ate not now called upon to determine, for in any event it appears to be conceded by most of the cases that what the party condemning has paid for other property to be used in the same enterprise is incompetent, whether offered as substantive evidence, or on cross-examination as a test of an expert’s knowledge of value. 2 Lewis, Eminent Domain, § 447.
“Such sales are not a fair criterion of value” says that eminent author, “for the reason that they are in the nature of a compromise. They are affected by an element which does not enter into similar transactions made in the ordinary course of business. The one party may force a sale at such a price as may be fixed by the tribunal appointed by law. In most cases the same party must have the particular property, even if it costs more than its true value. The fear of one party or the other to take the risk of legal proceedings ordinarily results in the one party paying more, or the other party taking ' less, than is considered to be the fair market value of the property.”
It is claimed by the defendants’ counsel that the questions propounded to Eddy on cross-examination, by which he was required to state the amounts paid for block 13, and for lot 6 in block 12, with other adjacent property, was not for the purpose of offering substantive testimony as to value, but to test the knowledge of the witness. The form of the interrogatories and the general character of the cross-examination of the witness do not indicate that any such limitation was intended. The court in ruling upon the offer did not so limit the effect of the evidence received, and we have no doubt the jury understood and treated the evidence as proof of value. But, however that may be, under any view that may be taken of the matter it was not admissible.
4. It is also claimed by the defendants’ counsel that the form of the objections made to the admission of testimony is not sufficiéntly specific to raise the question on which the evidence might have been excluded. It *204was first objected to “as not the measure of value.” This went to the substance of the evidence, and shows for what purpose opposing counsel understood it was offered. The challenge appears to have been accepted in that view by the party offering it; otherwise it was his duty to have restricted the purpose of the inquiry, so as not to have gained any unfair advantage from the effect of the evidence when admitted. However, a party has a right to waive the application of the rules of cross-examination made for his protection; and, if this evidence were admissible for any purpose, we would be inclined to hold otherwise as to the error raised by this objection and the general objections following it made to the same character of evidence.
“The general rule that objections to evidence must be . specific, admits of this exception: That if they cannot in any manner be obviated, or if the evidence is clearly inadmissible for any purpose, a general objection will suffice.” 8 Enc. PI. & Pr. 228.
5. It is claimed by the defendants’ counsel that, when the evidence was taken as to what plaintiff paid for block 13, and for lot 6, block 12, and the additional irregular piece, there was no suggestion that such pieces were bought for station purposes. The bill of exceptions recites that “there was no evidence on the part of the plaintiff at the time of the trial that plaintiff or Mr. Eddy paid Grandy more for block 13, * * than it was worth when it was purchased; the only claim being that the same was part of the property acquired by the railroad company in extending its yards.” Whether the “claim” mentioned was presented in the form of evidence or by argument of counsel is not specifically stated. It can be rightfully inferred that it was by evidence. But it is certified that such claim was made, and the record contains a plat offered in evidence showing the relative position of these blocks and lots' with reference to the property in question, and also to plaintiff’s track and *205yards. From this it appears that a part of them lie between plaintiff’s tracks and the property sought to be taken in this suit. The property in question could not well be used for general yard purposes without also using block 13, and lot 6 in block 12, and the triangular piece between block 13 and plaintiff’s tracks. The whole situation is quite similar to that developed in the case of Metropolitan St. Ry. Co. v. Walsh, 197 Mo. 392 (94 S. W. 860) where the evidence was held sufficient to show that the other lands mentioned in the evidence were purchased for use in connection with the land sought to be condemned. .For these reasons we are impelled to hold that substantial error was committed in admitting such testimony.
6. Grandy was required, over plaintiff’s objections, to state for what he had sold the premises, now in controversey, to one Crane 12 or 15 years before. This was improperly received. If the owner has purchased the property within a time so recent that its cost will afford any fair indication of its present value, it has been held by some courts that it is competent to show the cost; but what the property may have sold for, or may be estimated to have brought in an exchange made 12 or 15 years before, affords no proper basis for determining its present value. Denver R. Co. v. Schmitt, 11 Colo. 56 (16 Pac. 842). For the same reason the testimony of Susan Eastlack to the same effect and the deed of Grandy to Crane were inadmissible.
Hamilton testified in defendants’ behalf, as one acquainted with market value of town lots in that vicinity, that the value of the lots in question was at least $2,500, but on cross-examination it developed that his opinion was based exclusively upon what he had heard plaintiff had paid Grandy for block 13. Plaintiff moved that his testimony be stricken out, which was denied. This was error, because what plaintiff paid Grandy was not a fair criterion of value, and an opinion based thereon *206was valueless as evidence of the general market value.
Other errors are assigned; but as they will not likely recur on a retrial of the case, which appears to be unavoidable, there is no necessity to refer to them at this time.
The judgment is reversed and the cause remanded for a new trial. Reversed.